Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 05/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Pat. No. US 10,715,584 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Examiner's Amendment
This communication is in response to the amended application filed on 02/25/2021.
An Examiner’s Amendment to the record appears below. An Examiner’s Amendment was discussed with Applicant’s Representative, Syed Ahmed (Reg. No. 64,587) (“Rep.”), on May 27, 2021, and authorization for the Examiner’s Amendment was given by Rep. on May 28, 2021. See examiner’s attached interview summary form for more information. 
Should the changes and/or additions by unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.
Only claim 11 of the application has been amended by this Examiner’s Amendment, as follows:
11.	(Currently Amended) A method comprising:

	ascertaining, by the second multiuser operating system, whether to launch the instance of the multiuser application on the second device as a multiuser instance or a single user instance based on a launch context for launching the instance of the multiuser application, the launch context comprising at least one of a device type or a hardware-based device resource for the second device on which the instance of the multiuser application is to be launched; and
launching, by the second multiuser operating system, the multiuser application on the second device as either the multiuser instance or the single user instance in response to ascertaining, based on the launch context, whether to launch the multiuser application as the multiuser instance or the single user instance.
Reasons for Allowance
After a thorough search, review of the prosecution history, and in view of Applicant's Remarks and the prior art of record, claims 1-3, 5-6, 8-18, 20 and 22-24 are allowed.
The following is examiner’s statement of reasons for allowance: 
Byskal ¶ [0013].
The prior art fails to teach or suggest the invention recited in the independent claims when considering the totality of the language in those claims. 
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599. The examiner can normally be reached on m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 




Gregory P. Tolchinsky
/G.P.T./
Examiner, Art Unit 2454
05/28/2021

/Brian Whipple/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        6/3/2021